DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 07/14/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 14-16, 19 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stoichita et al. (US 2008/0088292), hereinafter Stoichita.
Regarding claim 10,   (see figures 1-11) a switching converter device (figure 5, part 50) having an input (figure 5, part 502) coupled to an input voltage (figure 5, part Vin) and an output (figure 5, part 514) coupled to an output voltage (figure 5, part Vout), the switching converter device (figure 5, part 50) comprising: a hysteretic comparator (figure 5, part 526)(paragraph [0010]; hysteretic) having a first input (figure 5, part 526; non-inverting input) coupled to a reference voltage (figure 5, part Vref2); an on-time control logic (figure 5, part 532) coupled to an output of the hysteretic comparator (figure 5, part 526; output); a driver circuit (figure 5, part 534) coupled to an output of the on-time control logic (figure 5, part 532; output); a high-side switch (figure 5, part M1) coupled to the input voltage (figure 5, part Vin) and to an output of the driver circuit (figure 5, part 534; output); a low-side switch (figure 5, part M2)  coupled to ground  (figure 5, part ground) and to the output of the driver circuit (figure 5, part 534; output); and a 100% mode offset circuit (figure 5, part 100% mode offset circuit generated by 560) having an offset output (figure 5, part 560 output; Vref2 + ∆Vx) coupled to a second input of the hysteretic comparator (figure 5, part 526; inverting input), the offset output (figure 5, part 560 output; Vref2 + ∆Vx) having a value of the output voltage (figure 5, part Vout; through Vx) plus an offset voltage (figure 5, part 560; Vref2 + ∆Vx) (paragraph [0080]; Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage VX at node 552 to an amount .DELTA.VX above reference voltage VREF2. Thus, voltage VX will not increase beyond VREF2+.DELTA.V.sub.X even in light load conditions… the voltage amount .DELTA.VX is about 15 mV) in response to detecting  (figure 6, part through 622) that the input voltage  (figure 5, part Vin) is approaching the output voltage  (figure 5, part Vout)(paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]).
Examiner note: It should be noted that the broad claim language as recited does not defines the limits of the 100% mode circuitry claimed (example: It does not limit how is the detection and how add the offset).
Regarding claim 14, Stoichita discloses everything claimed as applied above (see claim 10). Further, Stoichita discloses (see figures 1-11) the offset output (figure 5, part 560 output; Vref2 + ∆Vx) has a value of the output voltage (figure 5, part Vout; through Vx) plus an offset voltage (figure 5, part 560; Vref2 + ∆Vx) (paragraph [0080]; Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage VX at node 552 to an amount .DELTA.VX above reference voltage VREF2. Thus, voltage VX will not increase beyond VREF2+.DELTA.V.sub.X even in light load conditions… the voltage amount .DELTA.VX is about 15 mV) in response to detecting (figure 5, part through Vx detection) that a difference between input voltage (figure 5, part Vin) and the output voltage (figure 5, part Vout) is less than a voltage threshold (figure 5, part through 622; Vclamp) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage [input voltage and output voltage is less than a voltage threshold], the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]).
Regarding claim 15, Stoichita discloses everything claimed as applied above (see claim 10). Further, Stoichita discloses (see figures 1-11) the 100% mode control circuit (figure 6, part 100% mode control circuit generated by 622) is configured to assert an offset on signal (figure 6, part 100% mode control circuit generated by 622; output signal) based on a fixed duty cycle (figure 6, part through Vx detection) (paragraph [0029]; a buck switching regulator using a fixed on-time (or constant on-time)).
Regarding claim 16, Stoichita discloses everything claimed as applied above (see claim 10). Further, Stoichita discloses (see figures 1-11) the 100% mode offset circuit (figure 5, part 100% mode offset circuit generated by 560) is configured to apply an offset (figure 5, part 560 output; Vref2 + ∆Vx) to the output voltage (figure 5, part Vout; through offset at Vx), wherein the offset (figure 5, part 560 output; Vref2 + ∆Vx) is greater than a predetermined reference voltage amplifier dropout (figure 5, part Vref2).
Regarding claim 19, Stoichita discloses (see figures 1-11) a switching converter circuit (figure 5, part 50), comprising: a voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522) configured to provide an output voltage (figure 5, part Vout) based on an input voltage (figure 5, part Vin); and 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) coupled to the voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522), wherein the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) is configured to add  (figure 5, part 560 output) (figure 6, part through Q1) an offset voltage (figure 5, part 560; Vref2 + ∆Vx) to the output voltage  (figure 5, part Vout)(paragraph [0080]; Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage VX at node 552 to an amount .DELTA.VX above reference voltage VREF2. Thus, voltage VX will not increase beyond VREF2+.DELTA.V.sub.X even in light load conditions… the voltage amount .DELTA.VX is about 15 mV) in response to detecting  (figure 6, part through 622) that input voltage  (figure 5, part Vin) is approaching the output voltage  (figure 5, part Vout)(paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]).
	Examiner note: It should be noted that the broad claim language as recited does not defines the limits of the 100% mode circuitry claimed (example: It does not limit how is the detection and how add the offset). 
Regarding claim 22, Stoichita discloses (see figures 1-11) a switching converter (figure 5, part 50) having an input (figure 5, part 502) coupled to an input voltage (figure 5, part Vin) and an output (figure 5, part 514) coupled to an output voltage (figure 5, part Vout), the switching converter (figure 5, part 50) comprising: a comparator (figure 5, part 526) configured to compare a reference voltage (figure 5, part Vref2) and a feedback voltage (figure 5, part Vx) approximately equal to the output voltage (figure 5, part Vout); means (figure 5, part 100% mode circuitry generated by 560) for detecting  (figure 6, part through 622) that the input voltage  (figure 5, part Vin) is approaching the output voltage (figure 5, part Vout) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]); and means (figure 5, part 100% mode circuitry generated by 560) for adding (figure 6, part through Q1) an offset voltage (figure 5, part 560; Vref2 + ∆Vx) to the feedback voltage (figure 5, part Vx)  in response to detecting (figure 6, part through 622) that the input voltage (figure 5, part Vin) has approached the output voltage (figure 5, part Vout) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]).
	Examiner note: It should be noted that the broad claim language as recited does not defines the limits of the 100% mode circuitry claimed (example: It does not limit how is the detection and how add the offset). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, 12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Fabbro (US 2009/0039841).
Regarding claim 1, Stoichita discloses (see figures 1-11) system (figure 5, part 50), comprising: a nano-Iq buck converter (figure 5, parts 500 and L1)(paragraph [0080]; buck regulator 500) configured to provide an output voltage (figure 5, part Vout) based on an input voltage (figure 5, part Vin); an input (figure 5, part 502) of the nano-Iq buck converter (figure 5, parts 500 and L1); a load (figure 5, part 516) coupled to an output (figure 5, part 514) of the nano-Iq buck converter (figure 5, part 500 and L1), wherein the nano-Iq buck converter (figure 5, part 500 and L1) comprises: a voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522); and 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) coupled to the voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522), wherein the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) is configured to add  (figure 5, part 560 output) (figure 6, part through Q1) an offset voltage (figure 5, part 560; Vref2 + ∆Vx) to the output voltage  (figure 5, part Vout)(paragraph [0080]; Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage VX at node 552 to an amount .DELTA.VX above reference voltage VREF2. Thus, voltage VX will not increase beyond VREF2+.DELTA.V.sub.X even in light load conditions… the voltage amount .DELTA.VX is about 15 mV) in response to detecting  (figure 6, part through 622) that the input voltage  (figure 5, part Vin) is approaching the output voltage  (figure 5, part Vout)(paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]).
	Examiner note: It should be noted that the broad claim language as recited does not defines the limit of the 100% mode circuitry claimed (example: It does not limit how is the detection and how add the offset). 
Stoichita does not expressly disclose a battery coupled to an input of the nano-Iq buck converter.
Fabbro teaches (see figures 1-3) a battery (figure 1, part 104) coupled to an input (figure 1, part input of 102) of the converter (figure 1, part 102).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Stoichita with battery features as taught by Fabbro and obtain system, comprising: a nano-Iq buck converter configured to provide an output voltage based on an input voltagto the output voltage in response to detecting that input voltage is approaching the output voltage, because it provides more high power conversion efficiency (paragraph [0008]).
Regarding claim 2, Stoichita and Fabbro teach everything claimed as applied above (see claim 1). Further, Stoichita discloses (see figures 1-11) the offset voltage (figure 5, part 560 output; Vref2 + ∆Vx) is greater than a predetermined reference voltage amplifier dropout (figure 5, part Vref2).
Regarding claim 3, Stoichita and Fabbro teach everything claimed as applied above (see claim 1). Further, Stoichita discloses (see figures 1-11) the offset voltage is used as voltage positioning (figure 5, part 560 output; Vref2 + ∆Vx) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle [duty cycles higher than a certain threshold]. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]). However, Stoichita does not expressly disclose at duty cycles higher than a certain threshold.
Fabbro teaches (see figures 1-3) the voltage offset is used as voltage positioning (figure 1, part through summing node 126) at duty cycles (figure 1, part 144; Duty Monitor) (paragraph [0020]; the duty cycle monitor and mode changer 144 by receiving a present value of the duty cycle 140 (and eventually signal 150) and comparing it with thresholds defined so that the regulation performance at the boundaries are satisfied) higher than a certain threshold (figure 3, part 306 the measured duty cycle is within a predetermined range; No)(paragraph [0029]; If the duty cycle is not within the predetermined ranged for the ideal duty cycle (i.e., following the NO branch of 306), then at 310, the operational mode of the voltage regulator is changed to accommodate the measured duty cycle within the thresholds belonging to the just entered power conversion mode. At the same time the ideal duty cycle calculator programmed with the setting according to the just entered power conversion mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode circuitry of Stoichita with the 100% mode circuitry features as taught by Fabbro and obtain the offset is used as voltage positioning at duty cycles higher than a certain threshold, because it provides more high power conversion efficiency (paragraph [0008]).
Regarding claim 8, Stoichita and Fabbro teach everything claimed as applied above (see claim 1). Further, Stoichita discloses (see figures 1-11) the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) is configured to assert the offset voltage  (figure 5, part 560; Vref2 + ∆Vx) in response to detecting (figure 5, part through Vx detection) that a difference between input voltage (figure 5, part Vin) and the output voltage (figure 5, part Vout) is less than a voltage threshold (figure 5, part through 622; Vclamp) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage [input voltage and output voltage is less than a voltage threshold], the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]).
Regarding claim 9, Stoichita and Fabbro teach everything claimed as applied above (see claim 1). Further, Stoichita discloses (see figures 1-11) the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) is configured to assert the offset voltage  (figure 5, part 560; Vref2 + ∆Vx) based on a fixed duty cycle (figure 6, part through Vx detection) (paragraph [0029]; a buck switching regulator using a fixed on-time (or constant on-time)).
Regarding claim 11, Stoichita discloses everything claimed as applied above (see claim 10). Further, Stoichita discloses (see figures 1-11) the 100% mode offset circuit (figure 5, part 100% mode offset circuit generated by 560). However, Stoichita does not expressly disclose the 100% mode offset circuit is a time-based detection circuit.
Fabbro teaches (see figures 1-3) the 100% mode offset circuit (figure 1, part 144; Duty Monitor) is a time-based detection circuit (paragraph [0020]; the duty cycle monitor and mode changer 144 by receiving a present value of the duty cycle 140 (and eventually signal 150) and comparing it with thresholds defined so that the regulation performance at the boundaries are satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode control circuit of Stoichita with the 100% mode control circuit features as taught by Fabbro, because it provides more high power conversion efficiency (paragraph [0008]).
Regarding claim 12, Stoichita and Fabbro teach everything claimed as applied above (see claim 11). Further, Stoichita discloses (see figures 1-11) the 100% mode control circuit (figure 6, part 100% mode control circuit generated by 622) is configured to output an offset on signal (figure 6, part output of 100% mode control circuit generated by 622) to the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1). However, Stoichita does not expressly disclose compare an on-time for the high-side switch with a time threshold, and to output an offset on signal to the 100% mode offset circuit in response to the on-time being greater than the time threshold.
Fabbro teaches (see figures 1-3) the 100% mode control circuit (figure 1, part 144; Duty Monitor) is configured to compare an on-time for the high-side switch (figure 1, part SW1) with a time threshold (figure 1, part 144; Duty Monitor) (paragraph [0020]; the duty cycle monitor and mode changer 144 by receiving a present value of the duty cycle 140 (and eventually signal 150) and comparing it with thresholds defined so that the regulation performance at the boundaries are satisfied), and to output an offset on signal (figure 1, part 148) to the 100% mode offset circuit (figure 1, part 100% mode offset circuit generated by 122) in response to the on-time (figure 1, part 144; Duty Monitor) being greater than the time threshold  (figure 3, part 306 the measured duty cycle is within a predetermined range; No)(paragraph [0029]; If the duty cycle is not within the predetermined ranged for the ideal duty cycle (i.e., following the NO branch of 306), then at 310, the operational mode of the voltage regulator is changed to accommodate the measured duty cycle within the thresholds belonging to the just entered power conversion mode. At the same time the ideal duty cycle calculator programmed with the setting according to the just entered power conversion mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode control circuit of Stoichita with the 100% mode control circuit features as taught by Fabbro and obtain the 100% mode control circuit is configured to compare an on-time for the high-side switch with a time threshold, and to output an offset on signal to the 100% mode offset circuit in response to the on-time being greater than the time threshold, because it provides more high power conversion efficiency (paragraph [0008]).
Regarding claim 17, Stoichita discloses everything claimed as applied above (see claim 10). Further, Stoichita discloses (see figures 1-11) the 100% mode offset circuit (figure 5, part 100% mode offset circuit generated by 560) is configured to apply an offset (figure 5, part 560 output; Vref2 + ∆Vx) to the output voltage (figure 5, part Vout; through offset at Vx), wherein the offset is used as voltage positioning (figure 5, part 560 output; Vref2 + ∆Vx) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle [duty cycles higher than a certain threshold]. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]). However, Stoichita does not expressly disclose at duty cycles higher than a certain threshold.
Fabbro teaches (see figures 1-3) the 100% mode offset circuit (figure 1, part 100% mode offset circuit generated by 122) is configured to apply an offset (figure 1, part through summing node 126) to the output voltage (figure 1, part Vout), wherein the offset is used as voltage positioning (figure 1, part through summing node 126) at duty cycles (figure 1, part 144; Duty Monitor) (paragraph [0020]; the duty cycle monitor and mode changer 144 by receiving a present value of the duty cycle 140 (and eventually signal 150) and comparing it with thresholds defined so that the regulation performance at the boundaries are satisfied) higher than a certain threshold (figure 3, part 306 the measured duty cycle is within a predetermined range; No)(paragraph [0029]; If the duty cycle is not within the predetermined ranged for the ideal duty cycle (i.e., following the NO branch of 306), then at 310, the operational mode of the voltage regulator is changed to accommodate the measured duty cycle within the thresholds belonging to the just entered power conversion mode. At the same time the ideal duty cycle calculator programmed with the setting according to the just entered power conversion mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode control circuit of Stoichita with the 100% mode control circuit features as taught by Fabbro and obtain the 100% mode offset circuit is configured to apply an offset to the output voltage, wherein the offset is used as voltage positioning at duty cycles higher than a certain threshold, because it provides more high power conversion efficiency (paragraph [0008]).
Regarding claim 21, Stoichita discloses everything claimed as applied above (see claim 19). Further, Stoichita discloses (see figures 1-11) the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) comprises: a 100% mode control circuit (figure 6, part 100% mode control circuit generated by 622) configured to provide an offset on signal (figure 6, part output of 100% mode control circuit generated by 622)  in response to detecting (figure 6, part through 622); and a 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1) coupled to the 100% mode control circuit (figure 6, part 100% mode control circuit generated by 622), wherein the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1) is configured to apply an offset current (figure 6, part through Q1) to a feedback node (figures 5 and 6, part feedback node at Vx) of a hysteretic comparator (figure 5, part 526)(paragraph [0010]; hysteretic) of the voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522). However, Stoichita does not expressly disclose detecting that a switch on-time is greater than a time threshold.
Fabbro teaches (see figures 1-3) the 100% mode circuitry (figure 1, part 100% mode circuitry generated by 144 and 122) comprises: a 100% mode control circuit (figure 1, part 100% mode control circuit generated by 144) configured to provide an offset on signal (figure 1, part 148) in response to detecting (figure 1, part 100% mode control circuit generated by 144)  that a switch on-time is greater than a time threshold (figure 1, part 144; Duty Monitor) (paragraph [0020]; the duty cycle monitor and mode changer 144 by receiving a present value of the duty cycle 140 (and eventually signal 150) and comparing it with thresholds defined so that the regulation performance at the boundaries are satisfied); and a 100% mode offset circuit (figure 1, part 100% mode offset circuit generated by 122) coupled to the 100% mode control circuit (figure 1, part 100% mode control circuit generated by 144), wherein the 100% mode offset circuit (figure 1, part 100% mode offset circuit generated by 122) is configured to apply an offset (figure 1, part 124) to a feedback node (figure 1, part 126).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode circuitry of Stoichita with the 100% mode circuitry features as taught by Fabbro and obtain the 100% mode circuitry comprises: a 100% mode control circuit configured to provide an offset on signal in response to detecting that a switch on-time is greater than a time threshold; and a 100% mode offset circuit coupled to the 100% mode control circuit, wherein the 100% mode offset circuit is configured to apply an offset current to a feedback node of a hysteretic comparator of the voltage regulation loop, because it provides more high power conversion efficiency (paragraph [0008]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Fabbro (US 2009/0039841), and further in view of MacLean et al. (US 2014/0132232), hereinafter MacLean. 
Regarding claim 4, Stoichita and Fabbro teach everything claimed as applied above (see claim 1). Further, Stoichita discloses (see figures 1-11) the voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522) comprises a hysteretic comparator (figure 5, part 526) (paragraph [0010]; hysteretic), and wherein the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) comprises a 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1) configured to apply an offset current (figure 6, part through Q1) to a feedback node (figures 5 and 6, part feedback node at Vx) of the hysteretic comparator  (figure 5, part 526), wherein the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1) includes the output node of the nano-Iq buck converter (figure 5, part 514) and the feedback node (figures 5 and 6, part feedback node at Vx). However, Stoichita does not disclose a feedback loop resistor between the output node of the nano-Iq buck converter and the feedback node.
MacLean teaches (figures 3-5) a feedback loop resistor (figure 4, part R1) between the output node of the nano-Iq buck converter (figure 4, part output at Vout) and the feedback node (figure 4, part feedback node at VFB1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode offset circuit of Stoichita with the feedback loop resistor features as taught by MacLean and obtain the voltage regulation loop comprises a hysteretic comparator, and wherein the 100% mode circuitry comprises a 100% mode offset circuit configured to apply an offset current to a feedback node of the hysteretic comparator, wherein the 100% mode offset circuit includes a feedback loop resistor between the output node of the nano-Iq buck converter and the feedback node, because it provides more efficient feedback control loop with fast transient response (paragraph [0038]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Fabbro (US 2009/0039841), and further in view of MacLean et al. (US 2014/0132232), hereinafter MacLean, and further in view of Philbrick et al. (US 8,154,268), hereinafter Philbrick. 
Regarding claim 5, Stoichita, Fabbro and MacLean teach everything claimed as applied above (see claim 4). Further, Stoichita discloses (see figures 1-11) the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1) comprises a transistor (figure 6, part Q1) having a first current terminal (figure 6, part upper terminal of Q1) coupled to the feedback node (figures 5 and 6, part feedback node at Vx) of the hysteretic comparator (figure 5, part 526), a second current terminal (figure 6, part lower terminal of Q1), and a control terminal (figure 6, part control terminal of Q1) coupled to a 100% mode control circuit  (figure 6, part 100% mode control circuit generated by 622) configured to detect (figure 6, part through 622) when the input voltage  (figure 5, part Vin) approaches the output voltage  (figure 5, part Vout)(paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]). However, Stoichita does not expressly disclose a second current terminal coupled to an offset current source.
Philbrick teaches (see figures 1-13) the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by SW2B and 1003) comprises a transistor (figure 6, part SW2B) having a first current terminal (figure 6, part upper terminal of SW2B) coupled to the feedback node of the hysteretic comparator (figure 6, part feedback node at Verr), a second current terminal (figure 6, part lower terminal of SW2B) coupled to an offset current source (figure 6, part 1003), and a control terminal (figure 6, part control terminal of SW2B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode offset circuit of Stoichita with the offset current source features as taught by Philbrick and obtain the 100% mode offset circuit comprises a transistor having a first current terminal coupled to the feedback node of the hysteretic comparator, a second current terminal coupled to an offset current source, and a control terminal coupled to a 100% mode control circuit configured to detect when the input voltage approaches the output voltage, because it provides more efficient feedback compensation in order to obtain more accurate control.
Regarding claim 6, Stoichita, Fabbro, MacLean and Philbrick teach everything claimed as applied above (see claim 5). Further, Stoichita discloses (see figures 1-11) the 100% mode control circuit (figure 6, part 100% mode control circuit generated by 622) comprises a detection circuit (figure 6, part 622). However, Stoichita does not disclose a time-based detection circuit, and wherein the time-based detection circuit is configured to assert an offset on signal in response to detecting that a switch on-time is greater than a time threshold.
Fabbro teaches (see figures 1-3) a time-based detection circuit (figure 1, part 144; Duty Monitor) (paragraph [0020]; the duty cycle monitor and mode changer 144 by receiving a present value of the duty cycle 140 (and eventually signal 150) and comparing it with thresholds defined so that the regulation performance at the boundaries are satisfied), and wherein the time-based detection circuit  (figure 1, part 144; Duty Monitor) is configured to assert an offset on signal (figure 1, part 148)  in response to detecting  (figure 1, part 144; Duty Monitor) that a switch on-time is greater than a time threshold (figure 3, part 306 the measured duty cycle is within a predetermined range; No)(paragraph [0029]; If the duty cycle is not within the predetermined ranged for the ideal duty cycle (i.e., following the NO branch of 306), then at 310, the operational mode of the voltage regulator is changed to accommodate the measured duty cycle within the thresholds belonging to the just entered power conversion mode. At the same time the ideal duty cycle calculator programmed with the setting according to the just entered power conversion mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode control circuit of Stoichita with the 100% mode control circuit features as taught by Fabbro, because it provides more high power conversion efficiency (paragraph [0008]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Fabbro (US 2009/0039841), and further in view of MacLean et al. (US 2014/0132232), hereinafter MacLean, and further in view of Philbrick et al. (US 8,154,268), hereinafter Philbrick, and further in view of Wilcox (US 6,366,066). 
Regarding claim 7, Stoichita, Fabbro, MacLean and Philbrick teach everything claimed as applied above (see claim 6). Further, Stoichita discloses (see figures 1-11) the nano-Iq buck converter (figure 5, parts 500 and L1) further comprises an error amplifier circuit (figure 5, part 550) and the offset on signal (figure 6, part output of 100% mode control circuit generated by 622). However, Stoichita does not expressly disclose the error amplifier circuit is disabled based on the offset on signal.
Wilcox teaches (see figures 1-3) the error amplifier circuit (figure 2, part 222) is disabled (figure 2, part through 223) based on the offset on signal (figure 2, part SLEEP).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Stoichita with the disable features as taught by Wilcox and obtain the nano-Iq buck converter further comprises an error amplifier circuit, and wherein the error amplifier circuit is disabled based on the offset on signal, because it reduces power consumption in the circuit (column 4; lines 45-55).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Fabbro (US 2009/0039841), and further in view of Wilcox (US 6,366,066). 
Regarding claim 13, Stoichita and Fabbro teach everything claimed as applied above (see claim 12). Further, Stoichita discloses (see figures 1-11) an error amplifier circuit (figure 5, part 550) coupled to a feedback node (figure 5, part feedback node at Vx) of the hysteretic comparator (figure 5, part 526), and the offset on signal (figure 6, part output of 100% mode control circuit generated by 622). However, Stoichita does not expressly disclose the error amplifier circuit is disabled based on the offset on signal.
Wilcox teaches (see figures 1-3) the error amplifier circuit (figure 2, part 222) is disabled (figure 2, part through 223) based on the offset on signal (figure 2, part SLEEP).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Stoichita with the disable features as taught by Wilcox and obtain an error amplifier circuit coupled to a feedback node of the hysteretic comparator, wherein the error amplifier circuit is disabled based on the offset on signal, because it reduces power consumption in the circuit (column 4; lines 45-55).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Philbrick et al. (US 8,154,268), hereinafter Philbrick. 
Regarding claim 18, Stoichita discloses everything claimed as applied above (see claim 10). Further, Stoichita discloses (see figures 1-11) the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by Q1) comprises an offset current circuit (figure 6, part Q1) having a transistor (figure 6, part Q1) with a first current terminal (figure 6, part upper terminal of Q1) coupled to a feedback node (figures 5 and 6, part feedback node at Vx) of the hysteretic comparator (figure 5, part 526), a second current terminal (figure 6, part lower terminal of Q1), and a control terminal (figure 6, part control terminal of Q1) coupled to a 100% mode control circuit  (figure 6, part 100% mode control circuit generated by 622). However, Stoichita does not expressly disclose a second current terminal coupled to an offset current source.
Philbrick teaches (see figures 1-13) the 100% mode offset circuit (figure 6, part 100% mode offset circuit generated by SW2B and 1003) comprises an offset current circuit (figure 6, parts SW2B and 1003) having a transistor (figure 6, part SW2B) with a first current terminal (figure 6, part upper terminal of SW2B) coupled to a feedback node of the hysteretic comparator (figure 6, part feedback node at Verr), a second current terminal (figure 6, part lower terminal of SW2B) coupled to an offset current source (figure 6, part 1003), and a control terminal (figure 6, part control terminal of SW2B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the 100% mode offset circuit of Stoichita with the offset current source features as taught by Philbrick and obtain the 100% mode offset circuit comprises an offset current circuit having a transistor with a first current terminal coupled to a feedback node of the hysteretic comparator, a second current terminal coupled to an offset current source, and a control terminal coupled to the 100% mode control circuit, because it provides more efficient feedback compensation in order to obtain more accurate control.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stoichita et al. (US 2008/0088292), hereinafter Stoichita, in view of Wilcox (US 6,366,066). 
Regarding claim 20, Stoichita discloses everything claimed as applied above (see claim 19). Further, Stoichita discloses (see figures 1-11) an error amplifier circuit (figure 5, part 550) coupled to a feedback node (figure 5, part feedback node at Vx) of the hysteretic comparator (figure 5, part 526), and the offset on signal (figure 6, part output of 100% mode control circuit generated by 622) provided by the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560)  in response to detecting figure 6, part through 622)  that the input voltage (figure 5, part Vin)  is approaching the output voltage (figure 5, part Vout) to within a threshold amount (figure 6, part through 622; Vclamp)(paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage to within a threshold amount, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]). However, Stoichita does not expressly disclose the error amplifier circuit is disabled based on the offset on signal.
Wilcox teaches (see figures 1-3) the error amplifier circuit (figure 2, part 222) is disabled (figure 2, part through 223) based on the offset on signal (figure 2, part SLEEP).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Stoichita with the disable features as taught by Wilcox and obtain an error amplifier circuit coupled to a feedback node of the hysteretic comparator, wherein the error amplifier circuit is disabled based on an offset on signal provided by the 100% mode circuitry in response to detecting that the input voltage is approaching the output voltage to within a threshold amount, because it reduces power consumption in the circuit (column 4; lines 45-55).  
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 6-7 of the Applicant's Response (“Applicant respectfully traverses the rejection… First, Clamp Circuit 560 does not add an offset to the output voltage, it merely "limit[s] the voltage swing of voltage Vx, thereby improving the transient response of the buck regulator operating in DCM under changing load conditions." See paragraph [0079] of Stoichita. Second, Clamp Circuit 560 does not operate "in response to detecting that the input voltage is approaching the output voltage" as is recited in independent claims 1, 10 and 19. "Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage Vx at node 552 to an amount AVx above reference voltage VREF2." See paragraph [0080] of Stoichita. Third, the value taught in Stoichita, specifically VREF2 + AVx, is not equivalent to the output voltage (shown as VOUT in Stoichita) plus an offset.”).
The Examiner respectfully disagrees with Applicant’s arguments, because Stoichita discloses the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) is configured to add  (figure 5, part 560 output) (figure 6, part through Q1) an offset voltage (figure 5, part 560; Vref2 + ∆Vx) to the output voltage  (figure 5, part Vout) (paragraph [0080]; Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage VX at node 552 to an amount .DELTA.VX above reference voltage VREF2. Thus, voltage VX will not increase beyond VREF2+.DELTA.V.sub.X even in light load conditions… the voltage amount .DELTA.VX is about 15 mV) in response to detecting  (figure 6, part through 622) that the input voltage  (figure 5, part Vin) is approaching the output voltage  (figure 5, part Vout) (paragraph [0089]; The multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles; When input voltage is approaching the output voltage, the duty cycle is high duty cycle. At this moment, through the detection of Vx [figure 6, part 622], the 100% mode circuitry generated by 620 [figure 6, part 620] add an offset through Q1 [figure 6, part Q1]). It should be noted that the broad claim language as recited (in independent claims) does not defines the limits of the 100% mode circuitry claimed (example: It does not limit how is the detection and how add the offset). Based on the claimed language, [First] Stoichita’s reference discloses the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) add (figure 5, part 560 output) (figure 6, part through Q1) an offset voltage (figure 5, part 560; Vref2 + ∆Vx) because through limiting the Vx value at 552 node (figure 5, part 552) to an amount  ∆Vx (more specific the voltage amount VX is about 15 mV) above VREF2 (paragraph [0080]; Clamp circuit 560 is coupled to ripple injection node 552 and operates to limit voltage VX at node 552 to an amount .DELTA.VX above reference voltage VREF2), the voltage regulation loop (figure 5, part voltage regulation loop generated by 526, 532, 534, M1/M2, 508, 510 and 522) provides an output voltage with the offset  (figure 5, part Vout). Therefore, the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) permit this offset voltage generated by the amount  ∆Vx above VREF2 and this control results in a modulation in order to obtain the output voltage (figure 5, part Vout) equal to Vref2 + ∆Vx. Additional, ripple injection circuit 520 injects a voltage ripple to the 552 node in some moments (figure 5, part 520). [Second] Stoichita’s reference discloses detecting  (figure 6, part through 622) that the input voltage  (figure 5, part Vin) is approaching the output voltage  (figure 5, part Vout) through the comparation of Vx at 622 (figure 6, part 622). When the input voltage is approaching the output voltage, the duty cycle is approaches 100% at high duty cycle and Stoichita’s reference allow the buck converter to operate at this high duty cycle (paragraphs [0087]-[0092]; the multi-mode on and off time control scheme can be incorporated in the buck switching regulator of FIGS. 1, 4 and 5 to allow the buck switching regulator to operate at high duty cycles). [Third] As discussed above, the 100% mode circuitry (figure 5, part 100% mode circuitry generated by 560) permit this offset voltage generated by the amount ∆Vx above VREF2 and this control results in a modulation in order to obtain the output voltage (figure 5, part Vout) equal to Vref2 + ∆Vx. Furthermore, Philbrick’s reference teaches the 100% mode offset circuit (figure 11, part 100% mode offset circuit generated by 1101) coupled to the feedback node of the hysteretic comparator (figure 11, part feedback node at Verr of 801) and it add an offset (figure 11, part 100% mode offset circuit generated by 1101) depending of the PWM control signal (figure 11, part PWM). It should be noted that broad claim language as recited (in independent claims) does not defines: any structure used by the 100% mode circuitry to add the offset voltage and any structure used to detect when input voltage is approaching the output voltage. The examiner suggests the applicant to positively recite in the claim language some structure used in the 100% mode circuitry to add the offset voltage and some structure used to detect when input voltage is approaching the output voltage, in order to distinguish the invention from the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839